Title: From John Adams to United States Senate, 30 June 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States June 30th. 1798.

I nominate Thomas Martin of New Hampshire to be Collector for the District of Portsmouth in New Hampshire in the Place of Joseph Whipple
Samuel Adams to be Surveyor and Inspector of the Revenue for the Port of Portsmouth in the place of Thomas Martin nominated to be Collector
John Pierce to be Commissioner of Loans for the State of New Hampshire in the place of William Gardner.
Thomas Perkins to be Commissioner of Loans for the State of Massachusetts in the place of Nathaniel Appleton deceased.

John Adams